DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 

				General Remarks
1/ Claims 1-21 are pending
2/ Claims 1, 12 and 17 are independent
3/ Previous DS filed 05/19/2021 has been considered
4/ Previous IDS filed 11/17/2020 has been considered
5/ Application claims foreign priority data of 04/13/2018

Response to Arguments
-Applicant’s arguments, filed 09/01/2022 with respect to the rejection(s) of claim(s) 1 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathews (US pat. 10355981).
-Applicant’s arguments, filed 01/10/2022 with respect to the rejection(s) of claim(s) 12 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further in view of Mathews (US pat. 10355981).
-Applicant’s arguments, filed 09/01/2022 with respect to the rejection(s) of claim(s) 17 under a  prior art have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US pg. no. 20150281106).
-Other previous prior arts are being relied up on to teach limitations that are not related to arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 17  includes 
“assigning a highest priority to the load probe  packet with the packet header having ECN position set to 1”; and
where these is limitation that does not have support in the specification at the time the application was filed.
Closely related excerpt from the instant disclosure are indicated in [0110] that discloses “ …(1) determining a packet stacking status of a probe queue of the probe channel, and if the stacking status of the probe queue of the probe channel reaches a preset degree (for example, stacking occurs), setting an ECN position in a packet header of the load probe packet b to 1; or if the stacking status of the probe queue of the probe channel does not reach a preset degree (for example, no stacking occurs), setting an ECN position of the load probe packet b to 0; (2) forwarding the load probe packet b with an updated packet header at a highest priority”
However, nowhere it is disclosed “assigning a highest priority to the load probe  packet with the packet header having ECN position set to 1”.

The above paragraphs does not explicitly indicate “assigning a highest priority to the load probe  packet with the packet header having ECN position set to 1”;
The claims are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification at the time the application was filed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, and 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US pat. No.  8072901), further in view of Georgios (US pg. no. 20190190833), further in view of Mathews (US pat. 10355981), further in view of Guo (US pg. no. 20160164778).
Regarding claim 1, Blair discloses a load balancing method comprising: Selecting, based on the load status of respective probe channels on the n paths, a current target path with a lightest load in the n paths (col. 10, lines 38-45 discloses the source, e.g., the OER Master node, sends probes over all available paths (n paths) to the destination prefix. Based upon received responses to the probes (based on load status indicated in the response), the source selects a preferred path (target paths) to the destination prefix in step 515, e.g., BR1-BR3; col. 9, lines 10-38 discloses Upon receiving the responses to the probe packets, the source may select (selecting) the preferred path (target path with lightest load) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied. For example, policies may include Such parameters as the round-trip delay times (load status). The preferred path, therefore, is the path having the best parameter ( fastest round-trip delay (lightest load)) according to the desired (or prioritized) policy decision, as will be under stood by those skilled in the art. The source may send the probe packets over the preferred path (current target path) to the same set of targets for the destination target prefix P1 that were used while sending probe packets over all paths above. … those skilled in the art will understand that multiple preferred paths  may be selected. Such as, e.g., for load balancing traffic to the destination. Accordingly, a “preferred path' as used herein may also indicate the existence? selection of multiple preferred paths), wherein each of the respective probe channel is for transmitting a probe packet, wherein the probe packet comprises a load probe packet, and wherein n is an integer greater than 1 (col.9 lines 10-38 discloses source may select (selecting) the preferred path (target path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied. For example, policies may include Such parameters as the round-trip delay times (load status)… Once the preferred path has been selected for communicating with the destination prefix, the source sends probe packet only over the preferred path. The source may send the probe packets over the preferred path (current target path) to the same set of targets for the destination target prefix P1 that were used while sending probe packets over all paths above. By sending probe packets over the preferred path, the Source is able to update the parametric (quality) measurements of the preferred path to the destination prefix in order to determine whether the path is still within the policy guidelines. Notably, those skilled in the art will understand that multiple preferred paths may be selected. Such as, e.g., for load balancing traffic to the destination. Accordingly, a “preferred path' as used herein may also indicate the existence? selection of multiple preferred paths 9grater than 1)).
	Sending, subsequent to and based on selecting the current target path,  the load probe packet to the destination end through a first probe channel on the current target path, wherein the first probe channel is selected from the respective probe channels (col. 9, lines 10-38 discloses Upon receiving the responses to the probe packets, the source may select (selecting) the preferred path (target path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied…Once the preferred path has been selected (subsequent and based on selecting) for communicating with the destination prefix, the source sends probe packet (load probe packet) only over the preferred path. The source may send the probe packets over the preferred path (current target path) to the same set of targets for the destination target prefix P1 that were used while sending probe packets over all paths above).
	Receiving, subsequent and responsive to the sending, the load probe packet from the destination end (col. 10, lines 51-60 discloses technique efficiently sends probe packets from a source to a destination over two or more paths of a computer network. By controlling the number of paths to receive probes, thus limiting the number of probes sent, the novel technique minimizes the total resource allocation of the source, target, and network (e.g., memory, processing, bandwidth, etc.). Also, by only sending probes over the preferred path during steady state (no triggers), the likelihood of responses and the quality (accuracy) of the responses (receiving response) are increased).
	Blair does not explicitly disclose:
selecting the n paths;
sending in response to receiving the load probe packet from the destination end, a to-be-transmitted data packet to the destination end through a data channel on a target path;
However, in the same field of endeavor, Giorgios discloses selecting, n paths ([0060] discloses there are n (all paths)- end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly   select d sampling paths (n paths) from the n paths according to a preset sampling period to perform path congestion extent detection, where d is an integer less than n (all the paths)), wherein a quantity of the n paths is less than a quantity of the all paths ([0061] discloses after randomly selecting the d sampling paths (n paths), the source switch may send d sampling probes to the destination switch. Each sampling path corresponds to one sampling probe, that is, each sampling probe in the d sampling probes is configured to probe a congestion extent of one sampling path; [0060] discloses there are n (all paths)- end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly  d sampling paths (n paths) from the n paths according to a preset sampling period to perform path congestion extent detection, where d (n paths) is an integer less than n (all the paths). The system is capable of incorporating different paths in the randomly selected n paths by implementing programmatic codes or printed matter).
sending in response to receiving the load probe packet from the destination end, a to-be-transmitted data packet to the destination end through a data channel on a target path ([0061], [0063], [0065], [0068] and fig. 1 discloses the source switch sends a sampling probe corresponding to a sampling path to the destination switch, for example, a sampling probe 1 corresponding to a sampling path 1; [0063] discloses when a sampling probe arrives at the destination switch, the destination switch generates a feedback probe (in response to receiving load probe packet) of the sampling probe. Further, the feedback probe may be an acknowledgement (ACK) probe, and the following uses the ACK probe as an example for description; [0065] after receiving an ACK probe that is of each sampling probe and that is fed back by the destination switch, the source switch may obtain a path identifier such as a path number of each sampling path and the congestion extent indication information of the sampling path from the ACK probe of each sampling probe. The congestion extent indication information of each sampling path is a congestion extent level indicated by a QCM field in each ACK probe. Further, after obtaining the congestion extent indication information of each sampling path, the source switch may record the sampling path and a congestion extent level corresponding to the sampling path into local storage space of the source switch. Using the stored paths for packet transmission corresponds to sending a to-be-transmitted data packet using the paths; [0068] Step S102. When the source switch forwards a first data packet of a data stream, select, from the d sampling paths according to the congestion extent indication information (in response to the load probe from the destination (ACK)), a first target sampling path with a smallest congestion extent at a first time point, forward the first data packet using the first target sampling path, and store an identifier of a first data flow cell (to be forwarded data) to which the first data packet belongs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Giorgios. The modification would allow selective probing of limited paths to determine load status of paths and selecting the best path for effective data forwarding. The modification would allow effective resource utilization by effectively selecting limited paths for probing instead of probing all available paths.
But, the combination does not explicitly disclose:
recording one or more d paths that were used as a previous target path from a source end to a destination end;
randomly selecting m paths from all paths between the source end and the destination end;
adding the one or more d paths to the m paths to determine n paths, wherein a first quantity of the n paths is less than a second quantity of the all paths and greater than a third quantity of the m paths;
However, in the same field of endeavor, Mathews discloses:
recording one or more d paths that were used as a previous target path from a source end to a destination end (col. 12, lines 36-42 discloses Path state information is collected (recorded) over time for at least the primary paths (d paths that are previous target paths) to a destination. Examples of path state information may include, without limitation, measures of Port Utilization, Queue Length (in packets or bytes), Port Length (in packets or bytes), Queue Delay (in seconds), Port Delay (in seconds), Measured Path Imbalance (as a ratio), and so forth…The path state information may, in some embodiments, include a historical component. For example, a log of some or all of previously collected state information; fig. 6, 632a discloses primary table that is record of primary paths (candidate d paths that were used as a previous target path));
randomly selecting m paths from all paths between the source end and the destination end (col. 19, lines 23-39 discloses a set of non-shortest paths, such as paths consisting of Nodes G-F-C-D or Nodes G-H-E-D (m paths), may nonetheless serve as a useful alternate group of paths if the two direct links between G and D (d paths) become overloaded. The strategic assignment of certain packets to paths from this alternate group may help alleviate problems arriving from limited capacity along the paths in the primary group; The alternate group of paths (m paths) may include a subset of the non-primary paths. Where the alternate group includes a subset of the non-primary paths, the subset may be selected using, random selection);
adding the one or more d paths to the m paths to determine n paths (col. 19, lines 11-16 discloses (113) In some embodiments, an alternate group of paths (m paths) is used in addition (adding) to the primary group (d paths) together that corresponds to n paths. The alternate group may also be any group of paths to an associated destination, chosen for any suitable reason. In some embodiments all of the paths in the alternate group will not be found in the primary group; col. Lines 22-32 discloses there are many possible paths between Node D and Node G in FIG. 1. Conventional routing algorithms might only send traffic along paths corresponding to the two direct links between Node D and Node G (d paths) , forming a group of “shortest” paths. By contrast, a set of non-shortest paths, such as paths consisting of Nodes G-F-C-D or Nodes G-H-E-D, may nonetheless serve as a useful alternate group of paths (m paths) if the two direct links between G and D become overloaded. The strategic assignment of certain packets to paths from this alternate group may help alleviate problems arriving from limited capacity along the paths in the primary group. Adding m paths to d paths to alleviate overload that corresponds to creating n paths)), wherein a first quantity of the n paths is less than a second quantity of the all paths and greater than a third quantity of the m paths (col. 30 Lines 46-50 discloses Path table 632a is a primary path table (set of d paths), and hash function 610a selects what is considered the primary candidate path (d paths) from primary table 632a. Path table 632b is a secondary group table (set of m paths), comprising a subset of the paths for the relevant path group. Hash function 610b selects what is considered the secondary candidate path (m paths)from secondary group table 632b.The paths in both tables corresponds to all paths. The  combination of selected d paths from primary table 632a and m paths from table 632b (n paths) is less than the all paths in both tables. This limitation can be affected using printed matter (programing stored in storage) without any change on the structure of the system. Any system that performs a path section can be programed to do the above functions where the only difference would be the printed matter (program).  MPEP 2111.05 states that, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter that determines what n, m, and d are does not have structural difference on the system hence is not given patentable weight. The system can be programmed using printed matter in different ways without any structural difference on the system, hence the printed matter is not given patentable weight);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively file do combine the teaching of the combination with Mathews. The modification would allow recording specific path to identification for subsequent path probing. The modification would allow effective path selection by using paths of different groups. 
But, the combination does not explicitly disclose:
Sending the bandwidth probe packet on probing channel;
However, in the same field of endeavor, Guo discloses 
sending the bandwidth probe packet on probing channel ([0055] discloses BSR probes the multiple parallel paths to select the path with the maximum available bandwidth. The probe corresponds to bandwidth probe. The selected path then may be encoded into transmitted packets; [0058] discloses for a flow, BSR uses a path probing and selection procedure to select the best path (i.e., the one with maximum available bandwidth) from the parallel paths. It may also be possible to use other metrics such as minimum end-to-end delay; however, available bandwidth is used as an example; [0060] After probing, the source server selects the path with the maximum available bandwidth from all available paths);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed toc combine the teaching of Hira with Guo. The modification would allow using metric to determine path states according to the metric to establish effective path selection for effectively load balance data on multiple paths to a destination.

	Regarding claim 8, the combination discloses the load balancing method according to claim 1.
	Guo further discloses, wherein before selecting the current target path, the load balancing method comprises:
	Determining whether the to-be-transmitted data packet and a transmitted data packet belong to a same scheduling unit ([0057] discloses in BSR, the same path for packets of the same flow may be chosen. Determine the data is in the same flow corresponds to Determining whether the to-be-transmitted data packet and a transmitted data packet belong to a same scheduling unit. This may avoid a packet out-of-order problem. A flow may be defined as a stream of packets that has the same values for a subset of fields of the packet header, e.g., (src, dst) address pair, or the five-tuple: (src, src_port, dst, dst_port, prot); and
	Selecting the current target path when the to-be-transmitted data packet and transmitted data packet do not belong to the same scheduling unit ([0057] discloses in BSR, the same path for packets of the same flow may be chosen. Determining the data is in the same flow corresponds to Determining whether the to-be-transmitted data packet and a transmitted data packet belong to a same scheduling unit. This may avoid a packet out-of-order problem. A flow may be defined as a stream of packets that has the same values for a subset of fields of the packet header, e.g., (src, dst) address pair, or the five-tuple: (src, src_port, dst, dst_port, prot. In light of the instant disclosure disclosed in [0020-0021], [0052], [0189], the above limitation is interpreted to infer to selecting the same path for packets of the same flow)).
	Regarding claim 9, the combination discloses the load balancing method according to claim 8.
	Guo discloses, further comprising, using another target path of the transmitted data packet as the current target path when the to-be-transmitted data packet and the transmitted data packet belong to the same scheduling unit ([0057] discloses in BSR, the same path for packets of the same flow may be chosen. This may avoid a packet out-of-order problem. A flow may be defined as a stream of packets that has the same values for a subset of fields of the packet header, e.g., (src, dst) address pair, or the five-tuple: (src, src_port, dst, dst_port, prot. In light of the instant disclosure disclosed in [0051], [0188], the above limitation is interpreted to infer selecting the different path for packets of the different flow)).

	Regarding claim 11, the combination discloses load balancing method according to claim 8.
	Guo discloses wherein the same  scheduling unit comprises a data packet, a flow, or a set of plurality of data packets in a same flow ([0057] discloses A flow may be defined as a stream of packets that has the same values for a subset of fields of the packet header, e.g., (src, dst) address pair, or the five-tuple: (src, src_port, dst, dst_port).

Claim 2-4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blair (US pat. No.  8072901), Georgios (US pg. no. 20190190833), Mathews (US pat. 10355981), and Guo (US pg. no. 20160164778), further in view of Hira (US pg. no. 20190288948).	
	Regarding claim 2, the combination discloses the load balancing method according to claim 1.
	But, the combination does not explicitly disclose:
wherein the probe packet further comprises a load packet; and
 wherein before selecting the target path, the load balancing method further comprises:
	Sending  the load probe packet to the destination end through a probe channel on each of the n paths;
	Receiving the load probe packet from the destination end;
	Determining, based on the load probe packet returned on each of the n paths, a load status of the probe channel on each of the n paths; 
	However, in the same field of endeavor,	Hira further discloses, wherein the probe packet further comprises a load packet ([0043] discloses metric that may be used to indicate congestion is RTT that may be measured and actively kept track of for each path. The probe packet used to determine RTT corresponds to load probe packet), and wherein before selecting the target path, the load balancing method further comprises:
	Sending  the load probe packet to the destination end through a probe channel on each of the n paths ([0027] discloses "VTEP-A" 110 learns congestion state information (see 190 in FIG. 1) associated with multiple paths provided by intermediate switches 130-160 that connect "VTEP-A" 110 with "VTEP-B" 120. The congestion state information may be learned based on first packets representing destination-to-source feedback information (see 188 in FIG. 1) from "VTEP-B" 120).
	Receiving the load probe packet from the destination end (fig. 4A, 440 and [0043] discloses  metric that may be used to indicate congestion is RTT that may be measured and actively kept track of for each path. The probe used to measure RTT corresponds to load probe An example is described using FIG. 4A, which is a flowchart of second example process 400 for source VTEP 110 to learn congestion state information in data center network 100. Example process 400 may include one or more operations, functions, or actions illustrated by one or more blocks, such as 410 to 455); and
	Determining, based on the load probe packet returned on each of the n paths, a load status of the probe channel on each of the n paths (fig. 4, 445 discloses determine RTT based on the returned probe packet; [0030] As will be explained further using FIG. 3, "VTEP-A" 110 may learn the mapping between different pairs of source_PN 192 and congestion_flag 196. In one example, "VTEP-A" 110 may rely on existing capabilities intermediate switches 130-160, such as Explicit Congestion Notification (ECN) that facilitates end-to-end notification of congestion state information in data center network 100, etc. …intermediate switches 130-160 perform packet marking as a form of congestion notification to inform "VTEP-B" 120 of a present or pending congestion associated with a particular path. "VTEP-B" 120 subsequently reports any congestion notification to "VTEP-A" 110 (see 188 in FIG. 1));
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Hira. The modification would allow channel probing system to effectively select the best path for communication.
	Regarding claim 3, the combination discloses the method according to claim 2, wherein determining the load status comprises:
	Hira discloses Using a round trip time (RTT) of the load probe packet returned on each of the n paths as load status information of the probe channel on each of the n paths (fig. 4A 410-455 discloses actively probing channel using load probe to determine the load information of a channel of multiple channels from RTT of the load probe; [0043] discloses metric used to indicate congestion is RTT that may be measured and actively kept track of for each path. An example is described using FIG. 4A, which is a flowchart of second example process 400 for source VTEP 110 to learn congestion state information in data center network 100; [0044] discloses at 410, 415 and 420 in FIG. 4A, "VTEP-A" 110 periodically sends probe packets on each path via associated switch 140/150, where each probe packet identifies a source_PN and a transmit (Tx) timestamp. At 425, 430 and 435 in FIG. 4A, "VTEP-B" 120 replies to each probe packet by sending an acknowledgement (ACK) packet that also identifies the source_PN and Tx timestamp via switch 140/150. At 440 and 445 in FIG. 4A, in response to receiving an ACK packet at a particular receive time, "VTEP-A" 110 may determine the RTT based on difference between the receive time and the Tx timestamp. At 450 and 455 in FIG. 4A, "VTEP-A" 110 associates the RTT with the source_PN, and adjusts a weight associated with the path).
	Regarding claim 4, the combination discloses the load balancing method according to claim 2. 
	Hira further discloses further comprising periodically performing a set of steps within a first preset duration ([0044] discloses at 410, 415 and 420 in FIG. 4A, "VTEP-A" 110 periodically sends probe packets on each path via associated switch 140/150), the set of steps comprising:
	Sending the load probe packet to the destination end through the probe channel on each of the n paths ([0044] discloses at 410, 415 and 420 in FIG. 4A, "VTEP-A" 110 periodically sends probe packets on each path via associated switch 140/150);
	Receiving the load probe packet from the destination end (fig. 4A, 440 discloses receiving ACK from the destination VTEP-B);
	Determining, based on the load probe packet returned on each of the n paths, the load status of the probe channel on each of the paths ([0044] discloses at 410, 415 and 420 in FIG. 4A, "VTEP-A" 110 periodically sends probe packets on each path via associated switch 140/150, where each probe packet identifies a source_PN and a transmit (Tx) timestamp. At 425, 430 and 435 in FIG. 4A, "VTEP-B" 120 replies to each probe packet by sending an acknowledgement (ACK) packet that also identifies the source_PN and Tx timestamp via switch 140/150. At 440 and 445 in FIG. 4A, in response to receiving an ACK packet at a particular receive time, "VTEP-A" 110 may determine the RTT based on difference between the receive time and the Tx timestamp. At 450 and 455 in FIG. 4A, "VTEP-A" 110 associates the RTT with the source_PN, and adjusts a weight associated with the path);
	Regarding claim 10,   the combination discloses load balancing method according to claim 8.
	But, the combination does not explicitly disclose:
	further comprising determining whether the to-be-transmitted data packet and the transmitted data packet belong to the same scheduling unit by determining whether the to-be-transmitted data packet and the transmitted data packet are transmitted within a preset duration;
	However, in the same field of endeavor, Hira discloses, further comprising determining whether the to-be-transmitted data packet and the transmitted data packet belong to the same scheduling unit by determining whether the to-be-transmitted data packet and the transmitted data packet are transmitted within a preset duration ([0047] discloses load balancing may be performed at the granularity of flowlets to avoid or ameliorate packet reordering issues associated with transport layer protocols such as TCP. This may be achieved by splitting a flow of packets into multiple smaller groups called "flowlets." As used herein, the term "flowlet" may refer generally to a group or burst of packets within a flow. Determining flowlets of the TCP session corresponds to determining the packets of the TCP session that corresponds to the preset duration). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Hira. The modification would allow effective communication of data belongs to the same flow. The modification would allow managing flowlet communication to avoid data re-ordering that belongs to the same flow.
	Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Blair (US pat. No.  8072901), Georgios (US pg. no. 20190190833), Hira (US pg. no. 20190288948), and Guo (US pg. no. 20160164778), further in view of Kukko (US pg. no. 20070230352).	
	Regarding claim 5. The combination discloses the load balancing, method according to claim 2.
	Guo further discloses wherein the n paths are in one-to-one correspondence with n path identifiers, wherein the n path identifiers are for an intermediate device to perform routing using a hash algorithm (col. 29, lines 7-14 discloses The device calculates hash values based on the packet headers of packets bound for the destination, and uses these hash values to determine which egress port to use for which packets. Hashing on specific fields in the packet header, or a key generated based thereon, ensures that all packets in the same flow follow the same network path; col. 20 lines 31-38 discloses the path itself may be identified within the probe packet. In an embodiment, the packet includes a path ID assigned by the source node, which may be any unique value that the source node maps to the path. The path ID and the path corresponds to the one-to-one correspondence);
	wherein the load probe packet that is sent to the destination end through the probe channel ----on each of the n paths comprises a path identifier corresponding to a path, (col. 20 lines 31-38 discloses The path itself may be identified within the probe packet. In an embodiment, the packet includes a path ID assigned by the source node, which may be any unique value that the source node maps to the path).
	But, the combination does not explicitly disclose:
	wherein a packet--- header of the bandwidth probe packet and the packet header of the data packet all comprise a target path identifier corresponding to the target path;
	However, in the same field of endeavor, Kokku discloses wherein a packet--- header of the bandwidth probe packet and the packet header of the to-be-transmitted data packet all comprise a target path identifier corresponding to the target path([0032] discloses the entry node 206 encapsulates the packets (probes) and at step 408 routes the packet the appropriate relay node. Each encapsulated packet carries a multipath header that contains a packet type (representing data, probe, lost signal, and the like), a timestamp (representing the time the packet left the entry node 206), and a path identifier. This header permits the exit node 210 to identify the path which the packet traversed through the network, and to detect and associate congestion on the path based on the delay observed for this packet. Any different types of probes that use this system corresponds to the bandwidth probe packet and the load probe packet. The system is capable of including path ID in header of any probe packet or a data packet (to-be-transmitted)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kukko. The modification would allow path information for exit nodes to identify the path which the packet traverses through the network, and to detect and associate congestion on the path based on the delay observed for this packet without storing corresponding forwarding information in the intermediate nodes based on information stored in the header.
               Regarding claim 6, the combination discloses the load balancing method according to claim 5.
		Blair discloses wherein n is greater than or equal to m and is less than or equal to m + d (col.10, lines 42-50 discloses the source selects a preferred path to the destination prefix in step 515 that corresponds to D paths, in step 520, until a trigger occurs in step 525… Once the trigger occurs in step 525, the procedure returns to step 510, where probes are again sent over all available paths to the destination prefix in step 510 (the paths from all paths above that were not used in the D paths corresponds to M), and wherein loads of the one or more d paths are less than or equal to a load of another path in the all paths (col. 9, lines 10-21 discloses Upon receiving the responses to the probe, the source may select the preferred path (D path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied.  For example, policies may include such parameters as the number of hops, round-trip delay times (load), packet loss within a threshold, etc. The preferred path, therefore, is the path having the best parameter (e.g., lowest number of hops, fastest round-trip delay (that corresponds to lowest load of D path from all paths), lowest packet loss, etc.) according to the desired (or prioritized) policy decision, as will be understood by those skilled in the art.  Once the preferred path has been selected for communicating with the destination prefix, the source no longer sends probe packets over all paths, but instead only over the preferred path. This limitation can be affected using printed matter (programing stored in storage) without any change on the structure of the system. MPEP 2111.05 states that Once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1267-1268 (Fed. Cir. 2015). If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter that determines what n, m, and d are does not have structural difference on the system hence is not given patentable weight).
		Georgios discloses wherein the n path identifiers comprise randomly determined m path identifiers, corresponding to the m paths and one or more d path identifiers corresponding to the one or more d paths ([0060] In some feasible implementations, it is assumed that there are n end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly select d sampling paths from the n paths according to a preset sampling period to perform path congestion extent detection).
Mathews further discloses wherein the first quantity of n paths is greater than or equal to the third quantity of m paths and is less than or equal to the third quantity of the m paths plus a fourth quantity of the one or more d paths(col. 30 Lines 46-50 discloses Path table 632a is a primary path table (set of d paths), and hash function 610a selects what is considered the primary candidate path (d paths) from primary table 632a. Path table 632b is a secondary group table (set of m paths), comprising a subset of the paths for the relevant path group. Hash function 610b selects what is considered the secondary candidate path (m paths)from secondary group table 632b.The paths in both tables corresponds to all paths. The  combination of selected d paths from primary table 632a and m paths from table 632b (n paths) is less than the all paths in both tables. This limitation can be affected using printed matter (programing stored in storage) without any change on the structure of the system. Any system that performs a path section can be programed to do the above functions where the only difference would be the printed matter (program).  MPEP 2111.05 states that, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter that determines what n, m, and d are does not have structural difference on the system hence is not given patentable weight).
	Regarding claim 7, The combination discloses the load balancing method according to claim 6.
		Blair further discloses wherein the third quantity of the m paths is  2 (col. 10, lines 51-60 discloses novel technique efficiently sends probe packets from a source to a destination over two or more paths of a computer network); and 
		Mathews further discloses wherein the first quantity of the n paths is equal to the fourth quantity of the one or more d paths the third quantity of the m paths ((col. 30 Lines 46-50 discloses Path table 632a is a primary path table (set of d paths), and hash function 610a selects what is considered the primary candidate path (d paths) from primary table 632a. Path table 632b is a secondary group table (set of m paths), comprising a subset of the paths for the relevant path group. Hash function 610b selects what is considered the secondary candidate path (m paths)from secondary group table 632b.The paths in both tables corresponds to all paths. The  combination of selected d paths from primary table 632a and m paths from table 632b (n paths) is less than the all paths in both tables. This limitation can be affected using printed matter (programing stored in storage) without any change on the structure of the system. Any system that performs a path section can be programed to do the above functions hence reads on the above limitations where the only difference would be the printed matter (program).  MPEP 2111.05 states that, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter that determines what n, m, and d are does not have structural difference on the system hence is not given patentable weight).
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US pat. No.  8072901), further in view of Georgios (US pg. no. 20190190833), further in view of Mathews (US pat. No. 10355981), further in view of Guo (US pg. no. 20160164778).
Regarding claim 12, Blair discloses a load balancing method, comprising: 
receiving a load probe packet from a source end through a probe channel on a current target path (col. 9, lines 10-38 discloses Upon receiving the responses to the probe packets, the source may select (selecting) the preferred path (target path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied…Once the preferred path has been selected (subsequent and based on selecting) for communicating with the destination prefix, the source sends probe packet (load probe packet) only over the preferred path. The source may send the probe packets over the preferred path (current target path) to the same set of targets for the destination target prefix P1 that were used while sending probe packets over all paths above), wherein the current target path is a path with a lightest load in n paths between the source end and a destination end (col. 9, lines 10-38 discloses Upon receiving the responses to the probe packets, the source may select (selecting) the preferred path (target path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied. For example, policies may include Such parameters as the round-trip delay times (load status). The preferred path, therefore, is the path having the best parameter ( fastest round-trip delay (lightest load)) according to the desired (or prioritized) policy decision, as will be under stood by those skilled in the art. Once the preferred path has been selected for communicating with the destination prefix, the source sends probe packet only over the preferred path. The source may send the probe packets over the preferred path (current target path) to the same set of targets for the destination target prefix P1 that were used while sending probe packets over all paths above. … those skilled in the art will understand that multiple preferred paths (greater than 1) may be selected. Such as, e.g., for load balancing traffic to the destination. Accordingly, a “preferred path' as used herein may also indicate the existence? selection of multiple preferred paths), and is based on load statuses of respective probe channels on 5Atty. Docket: 4747-68600 (85751652US04) the n paths (fig. 5, 510-510 discloses send probe over all paths (n paths); select preferred paths (target paths) based on responses to probes of n paths; col. 9, lines 10-38 discloses Upon receiving the responses to the probe packets, the source may select (selecting) the preferred path (target path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied…Once the preferred path has been selected (subsequent and based on selecting) for communicating with the destination prefix, the source sends probe packet (load probe packet) only over the preferred path.), wherein the probe channel is for transmitting a probe packet, wherein the probe packet comprises the load probe packet where n is an integer greater than 1 (fig. 5, 510-520 discloses select preferred paths (target probe channel) and send probes only on preferred path to the destination; col. 3, lines 47-55 discloses Here, the originating node may generate multiple probe packets that are then forwarded via different exits (e.g., data links) on different paths (greater than 1) to target nodes (targets) in the monitored (destination) prefix. Upon receiving the probe packets, the targets respond to the originating node, e.g., with return packets or other known probe responses. The originating node may eventually acquire the responses and use them to measure various parameters, such as delay, loss, jitter, and reachability, etc., associate).
returning the bandwidth probe packet to the source end (col. 3, lines 47-55 discloses Here, the originating node may generate multiple probe packets that are then forwarded via different exits (e.g., data links) on different paths (greater than 1) to target nodes (targets) in the monitored (destination) prefix. Upon receiving the probe packets, the targets respond to the originating node, e.g., with return packets or other known probe responses. The originating node may eventually acquire the responses and use them to measure various parameters, such as delay, loss, jitter, and reachability, etc., associate;  col. 6, lines 57-67 discloses Probe packets are used by a border node to measure various parameters (e.g., jitter, delay (load and the corresponding probe corresponds to load probe), loss, reachability, etc.) associated with reaching the monitored prefix (e.g., a target prefix) in the network. Specifically, probe packets (requests) are generated by the border node, and transferred to a target node associated with the target prefix. The target node acquires each probe packet, and returns a response (reply) to the border node, Such as by, e.g., modifying and returning the probe packet, returning a newly generated response packet, or including the desired response ; col. 10, lines 51-60 discloses technique efficiently sends probe packets from a source to a destination over two or more paths of a computer network. By controlling the number of paths to receive probes, thus limiting the number of probes sent, the novel technique minimizes the total resource allocation of the source, target, and network (e.g., memory, processing, bandwidth, etc.). Also, by only sending probes over the preferred path during steady state (no triggers), the likelihood of responses and the quality (accuracy) of the responses (receiving response) are increased); and 
But, Blair does not explicitly disclose:
wherein a first quantity of the n paths is less than a second quantity of all paths between the source end and the destination end;
receiving, in response to returning the bandwidth probe packet, a data packet from the source end through a data channel on the current target path.
However, in the same field of endeavor, Georgios further discloses: 
 wherein a first quantity of the n paths is less than a second quantity of all paths between the source end and the destination end ([0060] discloses there are n (all paths)- end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly  d sampling paths (n) from the n paths according to a preset sampling period to perform path congestion extent detection, where d is an integer less than n (all the paths));
returning the bandwidth probe packet to the source end([0061], [0063], [0065], [0068] and fig. 1 discloses the source switch sends a sampling probe corresponding to a sampling path to the destination switch, for example, a sampling probe 1 corresponding to a sampling path 1; [0063] discloses when a sampling probe arrives at the destination switch, the destination switch generates a feedback probe (in response to receiving load probe packet) of the sampling probe. Further, the feedback probe may be an acknowledgement (ACK) probe, and the following uses the ACK probe as an example for description; [0065] after receiving an ACK probe that is of each sampling probe and that is fed back by the destination switch, the source switch may obtain a path identifier such as a path number of each sampling path and the congestion extent indication information of the sampling path from the ACK probe of each sampling probe. The congestion extent indication information of each sampling path is a congestion extent level indicated by a QCM field in each ACK probe. Further, after obtaining the congestion extent indication information of each sampling path, the source switch may record the sampling path and a congestion extent level corresponding to the sampling path into local storage space of the source switch).
receiving, in response to returning the bandwidth probe packet, a data packet from the source end through a data channel on the current target path (([0061], [0063], [0065], [0068] and fig. 1 discloses the source switch sends a sampling probe corresponding to a sampling path to the destination switch, for example, a sampling probe 1 corresponding to a sampling path 1; [0063] discloses when a sampling probe arrives at the destination switch, the destination switch generates a feedback probe (in response to receiving load probe packet) of the sampling probe; [0065] after receiving an ACK probe that is of each sampling probe and that is fed back by the destination switch, the source switch may obtain a path identifier such as a path number of each sampling path and the congestion extent indication information of the sampling path from the ACK probe of each sampling probe. The congestion extent indication information of each sampling path is a congestion extent level indicated by a QCM field in each ACK probe. Further, after obtaining the congestion extent indication information of each sampling path, the source switch may record the sampling path and a congestion extent level corresponding to the sampling path into local storage space of the source switch; [0068] Step S102. When the source switch forwards a first data packet of a data stream, select, from the d sampling paths according to the congestion extent indication information (in response to returning the bandwidth probe packet (ACK)), a first target sampling path with a smallest congestion extent at a first time point, forward the first data packet using the first target sampling path, and store an identifier of a first data flow cell (to be forwarded data) to which the first data packet belongs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Giorgios. The modification would allow selective probing of limited paths to determine load status of paths and selecting the best path for effective data forwarding. The modification would allow effective resource utilization by effectively selecting limited paths for probing instead of probing all available paths.
But, the combination doe not explicitly disclose:
wherein the n paths correspond to m randomly selected paths from the all paths plus one or more d paths that were used as a previous target path such that the first quantity of the n paths is equal to a third quantity of the m randomly selected  paths plus a fourth quantity of the one or more d path;
However, in the same field of endeavor, Mathews discloses:
wherein the n paths correspond to m randomly selected paths from the all paths plus one or more d paths that were used as a previous target path (col. 19, lines 11-16 discloses (113) In some embodiments, an alternate group of paths (m paths) is used in addition to the primary group (d paths that are used previous target path) together that corresponds to n paths. The alternate group may also be any group of paths to an associated destination, chosen for any suitable reason. In some embodiments all of the paths in the alternate group will not be found in the primary group; col. Lines 22-32 discloses there are many possible paths between Node D and Node G in FIG. 1. Conventional routing algorithms might only send traffic along paths corresponding to the two direct links between Node D and Node G (d paths) , forming a group of “shortest” paths. By contrast, a set of non-shortest paths, such as paths consisting of Nodes G-F-C-D or Nodes G-H-E-D, may nonetheless serve as a useful alternate group of paths (m paths) if the two direct links between G and D become overloaded. The strategic assignment of certain packets to paths from this alternate group may help alleviate problems arriving from limited capacity along the paths in the primary group. Adding m paths to d paths to alleviate overload that corresponds to creating n paths)), such that the first quantity of the n paths (col. 19, lines 23-39  the  combination of selected d paths from primary table 632a and m paths from table 632b together corresponds to n paths) is equal to a third quantity of the m randomly selected  paths plus a fourth quantity of the one or more d path ((col. 19, lines 23-39 discloses a set of non-shortest paths, such as paths consisting of Nodes G-F-C-D or Nodes G-H-E-D (m paths), may nonetheless serve as a useful alternate group of paths if the two direct links between G and D (d paths) become overloaded…Where the alternate group includes a subset of the non-primary paths, the subset may be selected using, random selection; col. 30 Lines 46-50 discloses Path table 632a is a primary path table (set of d paths), and hash function 610a selects what is considered the primary candidate path (d paths) from primary table 632a. Path table 632b is a secondary group table (set of m paths), comprising a subset of the paths for the relevant path group. Hash function 610b selects what is considered the secondary candidate path (m paths)from secondary group table 632b.The paths in both tables corresponds to all paths. The  combination of selected d paths from primary table 632a and m paths from table 632b together corresponds to n paths. This limitation can be affected using printed matter (programing stored in storage) without any change on the structure of the system. Any system that performs a path section can be programed to do the above functions where the only difference would be the printed matter (program).  MPEP 2111.05 states that, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter that determines what n, m, and d are does not have structural difference on the system hence is not given patentable weight. The system can be programmed using printed matter in different ways without any structural difference on the system, hence the printed matter is not given patentable weight);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Mathews. The modification would allow a system to effectively select the best path for data communication.
But the combination does not explicitly disclose:
 sending the bandwidth probe packet on probing channel;
However, in the same field of endeavor, Guo discloses 
sending the bandwidth probe packet on probing channel ([0055] discloses BSR probes the multiple parallel paths to select the path with the maximum available bandwidth. The probe corresponds to bandwidth probe. The selected path then may be encoded into transmitted packets; [0058] discloses for a flow, BSR uses a path probing and selection procedure to select the best path (i.e., the one with maximum available bandwidth) from the parallel paths. It may also be possible to use other metrics such as minimum end-to-end delay; however, available bandwidth is used as an example; [0060] After probing, the source server selects the path with the maximum available bandwidth from all available paths);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed toc combine the teaching of the combination with Guo. The modification would allow using metric to determine path states according to the metric to establish effective path selection for effectively load balance data on multiple paths to a destination.
Regarding claim 13. The combination discloses the load balancing method according to claim 12.
Georgios discloses further discloses, wherein the probe packet further comprises a load probe packet ([0061], [0063], [0065], [0068] and fig. 1 discloses the source switch sends a sampling probe corresponding to a sampling path to the destination switch, for example, a sampling probe 1 corresponding to a sampling path 1; [0063] discloses when a sampling probe arrives at the destination switch, the destination switch generates a feedback probe (in response to receiving load probe packet) of the sampling probe. Further, the feedback probe may be an acknowledgement (ACK) probe, and the following uses the ACK probe as an example for description; [0065] after receiving an ACK probe that is of each sampling probe and that is fed back by the destination switch, the source switch may obtain a path identifier such as a path number of each sampling path and the congestion extent indication information of the sampling path from the ACK probe of each sampling probe. The congestion extent indication information of each sampling path is a congestion extent level indicated by a QCM field in each ACK probe. Further, after obtaining the congestion extent indication information of each sampling path, the source switch may record the sampling path and a congestion extent level corresponding to the sampling path into local storage space of the source switch; [0068] Step S102. When the source switch forwards a first data packet of a data stream, select, from the d sampling paths according to the congestion extent indication information (in response to the load probe from the destination (ACK)), a first target sampling path with a smallest congestion extent at a first time point, forward the first data packet using the first target sampling path, and store an identifier of a first data flow cell (to be forwarded data) to which the first data packet belongs), the load balancing method further comprises: receiving a load probe packet from the source end through a probe channel on each of the n paths ([0061], and [0063] discloses the source switch sends a sampling probe corresponding to a sampling path to the destination switch, for example, a sampling probe 1 corresponding to a sampling path 1; [0063] discloses when a sampling probe arrives at the destination switch, the destination switch generates a feedback probe (in response to receiving load probe packet) of the sampling probe. Further, the feedback probe may be an acknowledgement (ACK) probe); and 
returning the load probe packet to the source end ([0063] discloses when a sampling probe arrives at the destination switch, the destination switch generates a feedback probe (in response to receiving load probe packet) of the sampling probe. Further, the feedback probe may be an acknowledgement (ACK) probe, and the following uses the ACK probe as an example for description; [0065] after receiving an ACK probe that is of each sampling probe and that is fed back by the destination switch, the source switch may obtain a path identifier such as a path number of each sampling path and the congestion extent indication information of the sampling path from the ACK probe of each sampling probe
	Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blair (US pat. No.  8072901), Georgios (US pg. no. 20190190833), Mathews (US pat. No. 10355981), and Guo (US pg. no. 20160164778), further in view of Kukko (US pg. no. 20070230352).	
	Regarding claim 14. The combination discloses the load balancing, method according to claim 2.
	Guo further discloses wherein the n paths are in one-to-one correspondence with n path identifiers, wherein the n path identifiers are for an intermediate device to perform routing using a hash algorithm (col. 29, lines 7-14 discloses The device calculates hash values based on the packet headers of packets bound for the destination, and uses these hash values to determine which egress port to use for which packets. Hashing on specific fields in the packet header, or a key generated based thereon, ensures that all packets in the same flow follow the same network path; col. 20 lines 31-38 discloses the path itself may be identified within the probe packet. In an embodiment, the packet includes a path ID assigned by the source node, which may be any unique value that the source node maps to the path);
	wherein the load probe packet that is sent to the destination end through the probe channel ----on each of the n paths comprises a path identifier corresponding to a path, (col. 20 lines 31-38 discloses The path itself may be identified within the probe packet. In an embodiment, the packet includes a path ID assigned by the source node, which may be any unique value that the source node maps to the path).
	But, the combination does not explicitly disclose:
	wherein a packet--- header of the bandwidth probe packet and the packet header of the data packet all comprise a target path identifier corresponding to the current target path;
	However, in the same field of endeavor, Kokku discloses wherein a packet--- header of the bandwidth probe packet and the packet header of the data packet all comprise a target path identifier corresponding to the current target path([0032] discloses the entry node 206 encapsulates the packets and at step 408 routes the packet the appropriate relay node. Each encapsulated packet carries a multipath header that contains a packet type (representing data, probe, lost signal, and the like), a timestamp (representing the time the packet left the entry node 206), and a path identifier (i.e., the IP address of the relay node). This header permits the exit node 210 to identify the path which the packet traversed through the network, and to detect and associate congestion on the path based on the delay observed for this packet).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kukko. The modification would allow exit nodes to identify the path which the packet traversed through the network, and to detect and associate congestion on the path based on the delay observed for this packet without storing corresponding forwarding information in the intermediate nodes based on information stored in the header).
	Regarding claim 15, the combination discloses the load balancing method according to claim 14.	
		Blair discloses wherein loads of the one or more d paths are less than or equal to a load of another path in the all paths (col. 9, lines 10-21 discloses Upon receiving the responses to the probe, the source may select the preferred path (D path) to reach the destination prefix based on the parametric information obtained and the policies to which the information is applied.... The preferred path, therefore, is the path having the best parameter (e.g., lowest number of hops, fastest round-trip delay (that corresponds to lowest load of D path from all paths), lowest packet loss, etc.) according to the desired (or prioritized) policy decision, as will be understood by those skilled in the art.  Once the preferred path has been selected for communicating with the destination prefix, the source no longer sends probe packets over all paths, but instead only over the preferred path. This limitation can be affected using printed matter (programing stored in storage) without any change on the structure of the system. MPEP 2111.05 states that Once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1267-1268 (Fed. Cir. 2015). If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The printed matter that determines what n, m, and d are does not have structural difference on the system hence is not given patentable weight).
		Georgios discloses wherein the n path identifiers comprise randomly determined m path identifiers, corresponding to the m paths and one or more d path identifiers corresponding to the one or more d paths ([0060] In some feasible implementations, it is assumed that there are n end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly select d sampling paths from the n paths according to a preset sampling period to perform path congestion extent detection).
Georgios further discloses what Blair discloses that is wherein n is greater than or equal to m and is less than or equal to m + d (([0060] In some feasible implementations, it is assumed that there are n end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly select d sampling paths from the n paths according to a preset sampling period to perform path congestion extent detection;[0061] discloses after randomly selecting the d sampling paths (n paths), the source switch may send d sampling probes to the destination switch. Each sampling path corresponds to one sampling probe, that is, each sampling probe in the d sampling probes is configured to probe a congestion extent of one sampling path; [0060] discloses there are n (all paths)- end-to-end paths that are from any switch (which is assumed as a source switch) in a data network to any other switch (which is assumed as a destination switch) in the network, where n is an integer greater than or equal to 2. The source switch may randomly  d sampling paths (n) from the n paths according to a preset sampling period to perform path congestion extent detection, where d (n) is an integer less than n (all the paths). The system is capable of incorporating different paths in the randomly selected n paths by implementing programmatic codes or printed matter.  Using Programming, the system is fully capable of choosing specific links to include in a group that amounts to an obvious variation based on printed matter. This limitation can be affected using printed matter (programing stored in storage) without any unobvious change on the structure of the system (SeeMPEP 2111.05)).
		Regarding claim 16, the combination discloses the load balancing method according to claim 15.
		Blair further discloses wherein the third quantity m paths  is 2 (col. 10, lines 51-60 discloses novel technique efficiently sends probe packets from a source to a destination over two or more paths of a computer network).  

Claim 17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US pg. no. 20190288948), further In view of Lee (US pg. no. 20150281106). 
	Regarding claim 17. Hira discloses a load balancing method, comprising: 
	receiving a load probe packet from a source end (fig. 4A, 420 discloses intermediate switch receives load probe from VTEP-A;
	receiving the load probe packet from the destination end (fig. 4A, 435 discloses the intermediate device receives the response for the load probe sent by source from the destination end); and
	forwarding the load probe packet to the source end (fig. 4A, 435-440 discloses the intermediate device sends the response probe to the source).
	But, Hira does not explicitly disclose:
	forwarding the load probe packet to a destination end through a probe channel based on a highest priority policy;
wherein the highest priority policy comprises: 
determining a packet stacking status of the probe queue; 
setting, when the packet stacking status of the probe queue reaches a preset degree, an explicit congestion notification (ECN) position in a packet header of the load probe packet to 1; 
setting the ECN position to 0 when the packet stacking status does not reach the preset degree; and 
assigning a highest priority to the load probe  packet with the packet header having ECN position set to 1;
	However, in the same field of endeavor, Lee discloses:
	forwarding the load probe packet to a destination end through a probe channel based on a highest priority policy ([0140] discloses each flow may be assigned with a priority at which the throughput is maintained, and the switch device 20 may rewrite the ECN flag in the data packets (probe packets) included in a flow having a relatively high priority to “10” indicating no congestion when congestion occurs that corresponds to forwarding based on highest priority policy);
wherein the highest priority policy comprises: 
determining a packet stacking status of the probe queue ([0042] discloses the ECN writing unit 205 monitors the amount of data in each of the output queues 212 (probe queue), and determines whether the amount of data in any one of the output queues 212 is equal to or more than a predetermined threshold that corresponds to determining packet stacking status).; 
setting, when the packet stacking status of the probe queue reaches a preset degree, an explicit congestion notification (ECN) position in a packet header of the load probe packet to 1 ([0042] discloses the ECN writing unit 205 monitors the amount of data in each of the output queues 212, and determines whether the amount of data in any one of the output queues 212 is equal to or more than a predetermined threshold (packet stacking status of the probe queue)… If the ECN writing unit 205 determines that the amount of data in any one of the output queues 212 becomes equal to or more than the predetermined threshold (corresponds to packet stacking status of the probe queue reaches a preset degree), when the transmitting unit 206 takes out the data packet from the output queue 212 in which the amount of data has become equal to or more than the predetermined threshold, the ECN writing unit 205 writes “11” to the ECN flag (setting to 1) in the internet protocol (IP) header of the data packet (corresponds to setting (ECN) position in a packet header of the load probe packet to 1)); 
setting the ECN position to 0 when the packet stacking status does not reach the preset degree ([0066] discloses the communication device 11-1 sets “10” to the ECN flag in the data packet included in the elephant flow and the data packet included in the mouse flow, and transmits the data packets to the switch device 20-4 (Step S200). Because the switch device 20-4 is not congested, the ECN writing unit 205 in the switch device 20-4 does not write “11” to the ECN flags); and 
assigning a highest priority to the load probe  packet with the packet header having ECN position set to 1 ([0140] discloses each flow may be assigned with a priority at which the throughput is maintained (assigning highest priority), and the switch device 20 may rewrite the ECN flag (ECN flag “11” corresponds to ECN position equals to 1) in the data packets included in a flow having a relatively high priority to “10” indicating no congestion when congestion occurs. The re-written ECN flag, “11” to “10” corresponds to ECN position set to 1. The priorities of the flows are set in advance by an administrator of the information processing system 1; fig. 7 S 105-S 110 discloses when the ECN flag is set to “11” (corresponds to ECN position set to 1) for elephant flow that is a flow with high priority (probe packets), the device re-writes the ECN flag to “10” to indicate that there is no congestion despite there is congestion to send the flow preferentially at a higher priority).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Lee. The modification would allow effective congestion control to adaptively adjust flow level at the source for effective and preferential communication for specific flow that needs preferential priority.
Regarding claim 19. The combination discloses load balancing method according to claim 17.
Hira further discloses, wherein forwarding the load probe packet to the destination end comprises forwarding the load probe packet to the destination end through the probe channel based on a highest priority policy ([0030] discloses "VTEP-A" (source) 110 may rely on existing capabilities intermediate switches 130-160, such as Explicit Congestion Notification (ECN) that facilitates end-to-end notification of congestion state information in data center network 100 (corresponds to forwarding based on the highest priority policy), etc. In this case, instead of dropping packets, intermediate switches 130-160 perform packet marking as a form of congestion notification to inform "VTEP-B" 120 of a present or pending congestion associated with a particular path. "VTEP-B" 120 subsequently reports any congestion notification to "VTEP-A" 110). 
Regarding claim 20. The combination discloses load balancing method according to claim 19,
Hira discloses, wherein forwarding the load probe packet to the source end comprises forwarding the load probe packet to the source end based on the highest priority policy ([0030] discloses "VTEP-A" (source) 110 may rely on existing capabilities intermediate switches 130-160, such as Explicit Congestion Notification (ECN) that facilitates end-to-end notification of congestion state information in data center network 100 (corresponds to forwarding based on the highest priority policy), etc. In this case, instead of dropping packets (load probes), intermediate switches 130-160 perform packet marking as a form of congestion notification to inform "VTEP-B" 120 of a present or pending congestion associated with a particular path. "VTEP-B" 120 subsequently reports any congestion notification to "VTEP-A" 110. The end-to-end congestion notification between source VTEP-A and destination VTEP-B in both direction by the switch 130 corresponds to forwarding based on the highest priority). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hira (US pg. no. 20190288948), and Lee (US pg. no. 20150281106), further in view of Jiang (US pg. no. 20110096694).
Regarding claim 18. The load balancing method according to claim 17.
But, Hira does not explicitly disclose:
wherein forwarding the load probe packet to the destination end comprises forwarding the load probe packet to the destination end through the probe channel based on a queuing policy. 
However, in the same field of endeavor, Jiang discloses wherein forwarding the load probe packet to the destination end comprises forwarding the load probe packet to the destination end through the probe channel based on a queuing policy ([0025] discloses when a probe packet arrives at the processing device 10, then the buffer at time t.sub.S will have L packets ahead of the probe packet in the FIFO queue (queue policy). The processing device 10 will not transmit the probe packet until all L of the previous packets are transmitted).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Hira with Jiang. The modification would allow effective queue management of exchanged packets to determine the true congestion level of the path being probed.
	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hira (US pg. no. 20190288948), and Lee (US pg. no. 20150281106),  further in view of Guo (US pg. no. 20160164778), further in view of Kukko (US pg. no. 20070230352).	

Regarding claim 21. The combination discloses load balancing method according to claim 17.
But, Hira does not explicitly disclose:
	wherein forwarding the load probe packet to the destination end through the probe channel comprises forwarding the load probe packet to the destination end through the probe channel based on the path identifier using a hash algorithm. 
However, in the same field of endeavor, Guo discloses wherein forwarding the load probe packet to the destination end through the probe channel comprises forwarding the load probe packet to the destination end through the probe channel based on the path identifier using a hash algorithm (col. 29, lines 7-14 discloses the device calculates hash values based on the packet headers of packets bound for the destination, and uses these hash values to determine which egress port to use for which packets. Hashing on specific fields in the packet header, or a key generated based thereon, ensures that all packets in the same flow follow the same network path; col. 20 lines 31-38 discloses the path itself may be identified within the probe packet. In an embodiment, the packet includes a path ID assigned by the source node, which may be any unique value that the source node maps to the path);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Hira with Guo. The modification would allow forwarding packets corresponding to the same path information using the same path. The modification would allow reducing packet re-ordering problem by sending the same flow using the same path that is uniquely identified by the path identifier hash.
But, the combination does not explicitly disclose:
wherein a packet header of the load probe packet comprises a path identifier.
	However, in the same field of endeavor, Kukko discloses wherein a packet header of the load probe packet comprises a path identifier ([0032] discloses the entry node 206 encapsulates the packets and at step 408 routes the packet the appropriate relay node. Each encapsulated packet (load probe) carries a multipath header that contains a packet type (representing data, probe), a timestamp, and a path identifier. This header permits the exit node 210 to identify the path which the packet traversed through the network, and to detect and associate congestion on the path based on the delay observed for this packet. Any different types of probes that use this system corresponds to the bandwidth probe packet and the load probe packet. The system is capable of including path ID in header of any probe packet).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kukko. The modification would allow path information for exit nodes to identify the path which the packet traverses through the network, and to detect and associate congestion on the path based on the delay observed for this packet without storing corresponding forwarding information in the intermediate nodes based on information stored in the header.


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached  M-F 9:30AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445